 
 
Exhibit 10.3


 
JUNIOR SUBORDINATED SELLER NOTE
 
 
 

$150,000,000 September 30, 2009

 
 
1.           FOR VALUE RECEIVED, the undersigned, BARNES & NOBLE, INC., a
Delaware corporation (the “Company”), hereby promises to pay to the order of
Leonard Riggio and Louise Riggio (each a “Payee”) the principal amount of One
Hundred and Fifty Million Dollars ($150,000,000) or, if less, the aggregate
unpaid principal amount of this Note, on the Maturity Date (or, if such day is
not a Business Day, on the immediately preceding Business Day), subject to the
provisions herein. The Issuer further promises to pay interest on the unpaid
principal amount of this Note from time to time at a rate per annum equal to
10.0%.  Interest on this Note shall be due and payable in arrears in cash on
each December 29 and June 30 of each calendar year, provided that if any such
day is not a Business Day, payment shall be made on the immediately preceding
Business Day. Payments of principal hereof and interest hereon shall be made in
Dollars in immediately available funds to such account of the Noteholder located
in New York, New York, as the Noteholder may designate in writing to the Issuer.
 
 2.           Prepayments.
 
(a)           Optional Prepayment.      Subject to the provisions herein
(including, without limitation, the restrictions on payment contained in Section
3 and the subordination provisions contained in Section 4), the Issuer may, at
any time prior to the Maturity Date and so long as such prepayment is not
prohibited under the Senior Debt Documents, prepay the principal amount of this
Note, in whole or in part, without penalty or premium, on any Business Day;
provided that the Issuer may not prepay the Note, in whole or in part, so long
as any principal of or interest on the Senior Subordinated Seller Note or any
other amount payable thereunder remains unpaid.  Prepayments of this Note must
be accompanied by payment of accrued and unpaid interest on the principal amount
prepaid to and including the date of payment.
 
 (b)           Change of Control Payment.      Subject to the provisions herein
(including, without limitation, the restrictions on payment contained in Section
3 and the subordination provisions contained in Section 4):
 
 
(i)
upon a Change of Control, the Noteholder shall have the right to require the
Issuer to repurchase this Note at a repurchase price in cash equal to 100% of
the principal amount thereof plus accrued and unpaid interest if any, to the
date of repurchase, in accordance with the terms contemplated in clause (ii)
below;



 
(ii)
within 10 Business Days following any Change of Control, the Issuer shall notify
the Noteholder that a Change of Control has occurred. Such notice shall provide
that the Noteholder has the right to require the Issuer to repurchase this Note
at a repurchase

 

--------------------------------------------------------------------------------




 
 
price in cash equal to 100% of the principal amount thereof plus accrued and
unpaid interest, if any, to the date of repurchase and set forth the proposed
date of repurchase (which shall be a Business Day and shall in no event be
earlier than 10 Business Days from the date of such notice (such date, the
“Repurchase Date”));

 
 
(iii)
the Noteholder shall notify the Issuer of its election to tender the Note for
purchase by the Issuer on the terms set forth in the notice by no later than 10
Business Days after receipt of such notice, which election shall be irrevocable
and shall be in respect of not less than the entire Note. If the Noteholder
shall not have informed the Issuer of its election at the expiration of such 10
Business Day period, the Noteholder shall be deemed conclusively not to have
elected to tender the Note for purchase by the Issuer; and



 
(iv)
on the Repurchase Date, the Noteholder shall tender the Note to the Issuer
against the deposit by the Issuer in the Noteholder’s account (which account
shall be the same account as set forth in Section 1 above) of funds sufficient
to pay the purchase price of the Note so tendered.  Upon repurchase of the Note
by the Issuer pursuant to this Section 2(b), the Note shall be cancelled and all
obligations of the Issuer thereunder shall be terminated.



3.            Other Payment Provisions.      Notwithstanding anything to the
contrary herein, no payment or prepayment of principal of or interest on this
Note (including, without limitation, under Section 2 or Section 8 hereof) may be
made, directly or indirectly to the Noteholder (and shall instead be paid over
to the Senior Debt Agent under Section 4(b) to the extent permitted by
applicable law), if:           
 

  (i)  the Issuer or its properties is subject to any Insolvency Proceeding;    
 
 
(ii)
a payment default shall have occurred and be continuing with respect to any
Senior Obligations; or

 
 
(iii)
a Payment Blockage Period shall have occurred and be continuing.

 
4.            Subordination Provisions.
 
(a)           Subordination.      Payment of this Note (including, without
limitation, under Section 2 or Section 8 hereof) is and shall be expressly
subordinate and junior in right of payment to the prior payment in full in cash
of the Senior Obligations to the extent and in the manner set forth herein, and
this Note is hereby so subordinated as a claim against the Issuer or any of the
assets of the Issuer, whether such claim be made (i) in the event of any
Insolvency
 
2

--------------------------------------------------------------------------------


 
Proceeding, or (ii) other than in connection with an Insolvency Proceeding,
prior to the Senior Obligations being Paid in Full.
 
(b)           Payment Over.       If the Noteholder shall receive any payment
(including, without limitation, under Section 2 or Section 8 hereto)  in
violation of the terms hereof, it shall hold such payment in trust for the
benefit of the Senior Creditors and forthwith pay it over to the Senior Debt
Agent, for application in accordance with the Senior Debt Documents.  In the
event that any payment hereunder shall be due and, at such time, the Issuer
shall be prohibited by the terms of this Note from making such payment to the
Noteholder, the Issuer shall instead, to the extent permitted by applicable law,
make such payment to the Senior Debt Agent to the extent the Senior Debt
Obligations have not been Paid In Full.
 
(c)           Insolvency Proceedings; Acceleration of Senior Obligations.      
(i)  In the event of any Insolvency Proceeding relative to the Issuer or any
Guarantor or its properties or any acceleration of any Senior Obligations, then
all of the Senior Obligations shall first be Paid in Full before the Noteholder
may receive and retain any payment upon this Note, and in any such proceedings
any payment or distribution of any kind or character, whether in cash or
property or securities, which may be payable or deliverable in respect of this
Note shall be paid or delivered directly to the Senior Debt Agent to the extent
of any unpaid Senior Obligations, unless and until all such Senior Obligations
are Paid in Full, and the Noteholder hereby irrevocably authorizes the Senior
Debt Agent, as attorney-in-fact for such Noteholder, to prove any claim in such
proceedings on this Note, and to demand, sue for, collect and receive any such
payment or distribution, and to apply such payment or distribution to the
payment of the then unpaid Senior Obligations, and to take such other action
(including acceptance or rejection of any plan of reorganization in any
Insolvency Proceeding) in the name of such Noteholder or of the relevant Senior
Creditors as the Senior Debt Agent may deem necessary or advisable for the
enforcement of the provisions hereof.  The Noteholder shall execute and deliver
such other and further powers of attorney, assignments, proofs of claim or other
instruments as may be requested by the Senior Debt Agent in order to accomplish
the foregoing, but only with respect to such Noteholder’s capacity as a
Noteholder hereunder and not in respect of any other relationship between such
Noteholder and the Issuer.
 
(ii)           In the event that, notwithstanding the foregoing, upon any such
Insolvency Proceeding, any payment or distribution of the assets of the Issuer
of any kind or character, whether in cash, property or securities, shall be
received by the Noteholder in respect of this Note before all Senior Obligations
are Paid in Full, such payment or distribution shall be held in trust for the
Senior Creditors and shall forthwith be paid over to the Senior Debt Agent to
the extent any Senior Obligations have not been Paid in Full after giving effect
to any concurrent payment or distribution to the Senior Debt Agent.
 
(iii)           In the event of any Insolvency Proceeding against the Issuer or
any Guarantor or any of their assets, the Noteholder hereby agrees not to
contest and hereby waives any right to object to and expressly consents to (A)
any post-petition financing of or use of cash collateral by Issuer or any
Guarantor, to the extent approved or provided by the Senior Debt Agent, and the
granting by Issuer or any Guarantor to Senior Debt
 
3

--------------------------------------------------------------------------------


 
Agent of senior liens and priorities in connection therewith and (B) any sale or
other disposition of any property securing all of any part of the Senior
Obligations free and clear of security interests, liens or other claims of
Noteholder under Section 363 of the Bankruptcy Code or any other provision of
the Bankruptcy Code if the Senior Debt Agent has approved or consented to such
sale or disposition.
 
 (d)           Standstill; Certain Other Agreements.       (i)  The Noteholder
agrees that, until the earlier to occur of the Maturity Date or the date the
Senior Obligations are Paid in Full (A) if a payment default shall have occurred
and be continuing with respect to any Senior Obligations or a Payment Blockage
Period shall have occurred and be continuing or if an Insolvency Proceeding
shall have commenced, it will not take, demand or receive, or take any action to
accelerate or collect, any payment of all or any part of this Note and (B) it
will not file, join in or facilitate any petition or proceeding seeking the
involuntary bankruptcy of the Issuer or any Guarantor.
 
(ii)           The Noteholder further agrees (A) that it shall not request,
seek, obtain or maintain any lien on or security interest in any property,
tangible or intangible, of the Issuer or any Guarantor as security for payment
of the obligation under this Note and that it shall not attach or levy or take
any action against any property, tangible or intangible, of the Issuer or any
Guarantor under any circumstances and (B) that it shall not take, nor consent to
or acquiesce in the taking of, any action to set aside, challenge or otherwise
dispute the existence, validity or priority of the Senior Obligations or the
creation, attachment, validity, perfection, priority or continuation of any lien
or security interest of the Senior Debt Agent or the Senior Creditors in any
property, tangible or intangible, of the Issuer, any Guarantor or any of their
Subsidiaries.
 
(iii)           The Senior Creditors, or any of them, may, at any time and from
time to time, without the consent of or notice to the Noteholder, without
incurring any responsibility to the Noteholder, and without impairing or
releasing any of the rights of any of the Senior Creditors, or any of the
obligations of the Noteholder:
 
 
(A)
change the amount (subject to Section 6(b)) or terms of or renew or extend any
Senior Obligations or amend any Senior Debt Document, as the case may be, in any
manner or enter into or amend in any manner any other agreement relating to any
Senior Obligations;

 
 
(B)
sell, exchange, release or otherwise deal with any property at any time pledged
or mortgaged or subject to any lien to secure any Senior Obligations;

 
 
(C)
release anyone liable in any manner for the payment or collection of any Senior
Obligations; and

 
 
(D)
exercise or refrain from exercising any rights against the Issuer, any Guarantor
or any other Person (including the Noteholder).

 
4

--------------------------------------------------------------------------------


 
(e)           Certain Waivers.      (i)  The Noteholder hereby waives notice of
or proof of reliance by any Senior Creditor upon the provisions hereof, and the
Senior Obligations shall conclusively be deemed to have been created,
contracted, incurred and maintained in reliance upon the provisions hereof.
 
(ii)       The Issuer hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever.  The non-exercise by the Noteholder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
(f)           Acknowledgement of Subordination and Payment Restrictions.  The
subordination provisions contained herein and the provisions contained in
Section 3 hereof are for the benefit of the Senior Debt Agent, Senior Creditors
and their respective successors and assigns and may not be rescinded or
cancelled or modified in any way without the prior written consent of the Senior
Debt Agent. The Noteholder hereby expressly acknowledges and agrees to the
subordination provisions and payment restrictions contained herein.
 
5.            Affirmative Covenants.  So long as any principal of and interest
on this Note or any other amount payable hereunder remains unpaid or
unsatisfied:
 
 
(a)
Information.  The Issuer shall deliver to the Noteholder:

 
 
(i)
as soon as available, but in any event within 90 days after the end of each
fiscal year of the Issuer, a consolidated balance sheet of the Issuer and its
Subsidiaries as at the end of such fiscal year, and related consolidated
statements of income, operations, shareholders’ equity and cash flows for such
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
setting forth in each case in comparative form the figures for the previous
fiscal year and audited and accompanied by a report and opinion of a firm of
independent public accountants of recognized national standing (without a “going
concern” or  like qualification or exception and without any qualification or
exception as to the scope of audit) as presenting fairly in all material
respects, the financial position, results of operations and cash flows of the
Issuer and its Subsidiaries on a consolidated basis in accordance with GAAP;

 
 
(ii)
as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Issuer, a
consolidated balance sheet of the Issuer and its Subsidiaries as at the end of
such fiscal quarter and the related statements of operations, stockholders’
equity and cash flows for such fiscal quarter and for the then elapsed portion
of such fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
position, results of operations and cash

 
5

--------------------------------------------------------------------------------


 
flows of the Issuer and its Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes;
 
 
(iii)
within 5 Business Days after the occurrence of any Default of which a
Responsible Officer has obtained knowledge, a notice setting forth such Default
and stating what action the Issuer has taken or proposes to take with respect
thereto; and

 
 
(iv)
within 5 Business Days of the occurrence of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
the commencement of any material litigation or proceeding affecting the Issuer
or any Material Subsidiary, a notice setting forth such event and actions taken
(if any) with respect thereto.

 
(b)           Preservation of Existence, Etc.     The Issuer shall (i) preserve,
renew and maintain in full force and effect its legal existence under the laws
of the jurisdiction of its organization except in a transaction permitted
hereunder and (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in any
material respect in the normal conduct of its business, except to the extent
that failure to do so could not be reasonably be expected to have a Material
Adverse Effect.
 
(c)           Maintenance of Properties.      The Issuer shall, and shall cause
each of its Subsidiaries, to maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
(d)           Compliance with Law.      The Issuer shall, and shall cause each
of its Subsidiaries to, comply in all material respects with the requirements of
all laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (x) such requirement
of law or order, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (y) the failure to comply
therewith could not be reasonable be expected to have a Material Adverse Effect.
 
(e)           Maintenance of Books and Records.     The Issuer shall, and shall
cause each of its Subsidiaries to, maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Issuer or such Subsidiary, as the case may be.
 
6.            Negative Covenants.  So long as any principal of and interest on
this Note or any other amount payable hereunder remains unpaid or unsatisfied:
 
(a)           Mergers and Consolidations.     The Issuer shall not merge or
consolidate with or into any Person or sell all or substantially all of its
assets, except that so long as both prior to and subsequent to such merger or
consolidation, no Event of Default has occurred and is
 
6

--------------------------------------------------------------------------------


 
continuing, the Issuer may merge or consolidate with any Person, provided that
(x) the Issuer shall be the continuing or surviving Person or (y) if the Issuer
shall not be the surviving Person, such surviving Person shall have assumed the
obligations of the Issuer hereunder pursuant to documentation in form and
substance reasonably satisfactory to the Noteholder (each such merger or
consolidation, a “Permitted Merger”).
 
(b)           Indebtedness.      (i)     The Issuer shall not, and shall not
permit any of its Subsidiaries to, Incur any Indebtedness; provided, however,
that the Issuer or any Subsidiary may Incur Indebtedness, if the Interest Charge
Coverage Ratio for the Measurement Period immediately preceding the date on
which such additional Indebtedness is Incurred would have been at least 2 to 1,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred at the
beginning of such Measurement Period.
 
 
(ii)
Notwithstanding Section 6(b)(i) above, the Issuer and the Subsidiaries may Incur
the following Indebtedness:

 
(A)           Credit Facility Indebtedness in an aggregate outstanding principal
amount not to exceed $2,000,000,000;


(B)           Guarantees by the Issuer and its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder of the Issuer or any of its
Subsidiaries;


(C)           Indebtedness of the Issuer or any Subsidiary owing to the Issuer
or any other Subsidiary;


(D)           Indebtedness in respect of Capitalized Leases and Indebtedness
Incurred in financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets by the Issuer or any Subsidiary;


(E)           Indebtedness of the Issuer or any Subsidiary (I) assumed in
connection with or (II) Incurred to finance, in each case, any acquisition of
property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person, or Equity
Interests in a Person;


(F)           Indebtedness representing deferred compensation to employees of
the Issuer and its Subsidiaries incurred in the ordinary course of business;


(G)           Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Issuer (or any
direct or indirect parent thereof);


7

--------------------------------------------------------------------------------


 
(H)           Indebtedness Incurred by the Issuer or any Subsidiary in an
acquisition, or any disposition of assets, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;


(I)           Indebtedness consisting of obligations of the Issuer and any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with (I) the transactions contemplated by the Stock
Purchase Agreement, or (II) other acquisitions or dispositions of assets;


(J)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any guarantees thereof;


(K)           Indebtedness consisting of (I) the financing of insurance premiums
or (II) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;


(L)           Indebtedness incurred by the Issuer or any Subsidiary in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business or
consistent with past practice, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;


(M)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Issuer or any Subsidiary or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with past practice;


(N)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (A) through (M) above and (O) through (R)
below;


(O)           Guarantees Incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors and licensees;


(P)           Indebtedness Incurred in the ordinary course of business in
respect of obligations of the Issuer or any Subsidiary to pay the deferred
purchase
 
8

--------------------------------------------------------------------------------


 
price of goods or services or progress payments in connection with such goods
and services;


(Q)           Indebtedness resulting from the refinancing, refunding,
replacement, renewal or extension of Indebtedness described in clauses (A)
through (P) above; and


(R)           Indebtedness resulting from the refinancing, refunding,
replacement, renewal or extension of Indebtedness described in Section 6(b)(i)
above.


 (c)           Liens.      The Issuer shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired to
secure Pari Passu/Junior Indebtedness, without making, or causing such
Subsidiary to make effective provision for securing this Note equally and
ratably with such Pari Passu/Junior Indebtedness or in the event such Pari
Passu/Junior Indebtedness is subordinate in right of payment to this Note, prior
to such Indebtedness, as to such property or assets for so long as such Pari
Passu/Junior Indebtedness shall be secured. The foregoing restrictions shall not
apply to the following Liens:
 
 
(A)
Liens existing on the date hereof;



 
(B)
Liens securing any Senior Obligations;



 
(C)
Liens for taxes, assessments or governmental charges that are not overdue for a
period of more than 120 days or that are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP;



 
(D)
statutory or common law Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business, so long as, in each case, such Liens arise in
the ordinary course of business;



 
(E)
(I) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (II) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Issuer or any Subsidiary;

 
9

--------------------------------------------------------------------------------



 
 
(F)
deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;



 
(G)
Liens securing Cash Management Obligations, Hedging Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any guarantees thereof;



 
(H)
easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Issuer and
its Subsidiaries, taken as a whole, and any exception on the title policies
issued in connection with the mortgaged property;



 
(I)
Liens arising from judgments or orders for the payment of money;



 
(J)
Liens securing Indebtedness permitted under Section 6(b)(ii)(D);



 
(K)
leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business;



 
(L)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business;



 
(M)
Liens (I) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (II) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (III) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and that are within the general parameters customary in the banking industry;



 
(N)
Liens (I) on cash advances in favor of the seller of any property to be acquired
in an investment to be applied against the purchase

 
10

--------------------------------------------------------------------------------


 
price for such investment or (II) consisting of an agreement to dispose of any
property;
 
 
(O)
Liens in favor of the Issuer or a Subsidiary securing Indebtedness permitted
under Section 6(b)(ii)(C);



 
(P)
Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary and the
Indebtedness secured thereby is permitted under Section 6(b)(ii)(D) or (E);



 
(Q)
any interest or title of a lessor, sublessor, licensor or sublicensor or secured
by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by the Issuer or any Subsidiary in the ordinary course of
business;



 
(R)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Issuer or any Subsidiary in
the ordinary course of business;



 
(S)
Liens deemed to exist in connection with investments in repurchase agreements
and reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;



 
(T)
Liens that are contractual rights of setoff (I) relating to the establishment of
depository relations with banks or other financial institutions not given in
connection with the issuance of Indebtedness, (II) relating to pooled deposit or
sweep accounts of the Issuer or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Issuer and its Subsidiaries or (III) relating to purchase orders and
other agreements entered into with customers of the Issuer or any of its
Subsidiaries in the ordinary course of business;



 
(U)
Liens solely on any cash earnest money deposits made by the Issuer or any of its
Subsidiaries in connection with any letter of intent or purchase agreement;



 
(V)
(I) Liens on the Equity Interests of any Subsidiary acquired pursuant to an
acquisition to secure Indebtedness incurred pursuant to Section 6(b)(ii)(E) in
connection with such acquisition and (II) Liens on the assets of such Subsidiary
and any of its Subsidiaries

 
11

--------------------------------------------------------------------------------


 
to secure Indebtedness (or to secure a Guarantee of such Indebtedness) incurred
pursuant to Section 6(b)(ii)(E) in connection with such acquisition;
 
 
(W)
ground leases in respect of real property on which facilities owned or leased by
the Issuer or any of its Subsidiaries are located;



 
(X)
Liens arising from precautionary Uniform Commercial Code financing statement or
similar filings;



 
(Y)
Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto;



 
(Z)
any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Issuer and
its Subsidiaries, taken as a whole;



 
(AA)
Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;



 
(BB)
landlords’ and lessors’ statutory Liens in respect of rent not in default;



 
(CC)
Liens in connection with any sale-leasebacks;



 
(DD)
other Liens securing Indebtedness or other obligations in an aggregate principal
amount at any time outstanding not to exceed $50,000,000; and



 
(EE)
the modification, replacement, renewal or extension of any Lien permitted under
this Section 6(c).



7.            Events of Default.  The following are “Events of Default”:
 
(a)           The Issuer fails to pay any principal of this Note as and on the
date when due and such failure shall continue unremedied for more than 5 days;
or
 
(b)           The Issuer fails to pay any interest on this Note as and on the
date when due; and such failure shall continue unremedied for more than 30 days;
or
 
12

--------------------------------------------------------------------------------


 
(c)           The Issuer fails to perform or observe any term, covenant or
agreement contained in Section 6(a) hereof; or
 
(d)           The Issuer fails to perform or observe any other covenant or
agreement (not specified above) contained in this Note on its part to be
performed or observed and such failure continues for 60 days after written
notice thereof shall have been given by the Noteholder to the Issuer; or
 
(e)           An event of default has occurred and is continuing under a Credit
Facility with an outstanding principal amount in excess of $100,000,000 and the
Senior Creditors thereunder have accelerated the Senior Obligations thereunder
as a result thereof; provided, however, if any such acceleration of Senior
Obligations has been rescinded, there shall no longer be any Event of Default
under this Section 7(e) with respect to such acceleration; or
 
(f)           The Issuer or any Material Subsidiary institutes any proceeding
under any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered, or consented to by such Person, in any such proceeding or
an order for the liquidation of any such Person is entered in any such
proceeding or any such Person admits in writing its inability to pay its debts
generally as they become due (such proceedings collectively, the “Insolvency
Proceedings”).
 
Upon the occurrence of an Event of Default, the Noteholder may declare all sums
outstanding hereunder, including all interest thereon, to be immediately due and
payable, whereupon the same shall become and be immediately due and payable,
without notice of default, presentment or demand for payment, protest or notice
of nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Issuer under the Bankruptcy Code, all sums outstanding hereunder, including
all interest thereon, shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived.
 
8.            Guaranty.
 
(a)           Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
 
13

--------------------------------------------------------------------------------


 
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Issuer to the Noteholder under this Note (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Noteholder in connection
with the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any Guarantor or the Issuer under any Debtor Relief Law, and including
interest that accrues after the commencement by or against the Issuer of any
proceeding under any Debtor Relief Laws (such obligations, the “Guaranteed
Obligations” and such guaranty, the “Guaranty”).  Notwithstanding the foregoing,
the liability of each Guarantor with respect to its Guaranteed Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations under the Guaranty subject to avoidance under Section 548
of the Bankruptcy Code or any comparable provision of any state law. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
 
(b)           Rights of Noteholder.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Note. Each Guarantor consents and agrees that the Noteholder may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (i) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (ii) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(iii) apply such security and direct the order or manner of sale thereof as the
Noteholder in its sole discretion may determine; and (iv) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.
 
(c)           Certain Waivers.  Each Guarantor waives (i) any defense arising by
reason of any disability or other defense of the Issuer or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of the
Noteholder) of the liability of the Issuer; (ii) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Issuer; (iii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (iv) any right to require the Noteholder to
proceed against the Issuer, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Noteholder’s power whatsoever;
(v) any benefit of and any right to participate in any
 
14

--------------------------------------------------------------------------------


 
security now or hereafter held by the Noteholder; and (vi) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties.  Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
 
(d)           Subrogation.  Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full.  If any amounts are paid to such Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Noteholder and shall forthwith be paid to the Noteholder
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
 
(e)           Termination; Reinstatement.  (i)      This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash.  Notwithstanding the foregoing, this Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Issuer or any Guarantor is made, or the
Noteholder exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Noteholder in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Noteholder is in possession of or has released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction.  The obligations of each Guarantor under this paragraph shall survive
termination of this Guaranty.
 
(ii)           Notwithstanding Section 8(e)(i) above, if any Guarantor ceases to
be a co-borrower or a guarantor  of the obligations under the Credit Agreement
pursuant to the terms thereof, such Guarantor shall be automatically released
from its Guaranty without any further action from the Noteholder.
 
(f)           Additional Guarantors.  To the extent that any Subsidiary shall
become a co-borrower or a guarantor of the obligations under the Credit
Agreement pursuant to the terms thereof, the Issuer will cause concurrently such
Subsidiary to execute a joinder agreement in form and substance reasonably
satisfactory to the Noteholder, whereupon such Subsidiary shall become a
“Guarantor” as defined herein.
 
9.            Set-Off.     Notwithstanding any provision to the contrary herein,
the parties hereto agree that any Set-Off Amount (as defined in the Stock
Purchase Agreement) shall be
 
15

--------------------------------------------------------------------------------


 
applied to reduce this Note or the Senior Subordinated Seller Note in accordance
with the provisions of Section 9.06(d) of the Stock Purchase Agreement.
 
10.           Successors and Assigns.      The provisions of this Note shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Issuer nor any
Guarantor may assign its rights and obligations under this Note other than
pursuant to a Permitted Merger. The Noteholder may at any time assign its rights
and obligations under this Note (which assignment shall be in respect of not
less than all of its obligations hereunder) to any other Person with the consent
of the Issuer, which consent shall not be unreasonably withheld, conditioned or
delayed,  provided that the Issuer shall have been offered the right of first
refusal with respect to such assignment (other than any assignment as collateral
security for Indebtedness) for a period of 30 days and the Issuer shall have
elected not to exercise such right upon the earlier to occur of such election or
the expiry of such 30 day period, and provided further that, in no event shall
the Issuer be required to consent to a potential assignee that has been
determined by the majority of the directors of the board of directors
unaffiliated with the Noteholder to be an “Adverse Person”.
 
11.           Definitions.      As used in this Agreement, the following terms
shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as codified as 11
U.S.C. Section 101 et.seq.
 
“Company” has the meaning set forth in Section 1.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed in New York, New
York.
 
“Capitalized Lease” means a lease under which the Issuer or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
 
“Cash Management Obligations” means any obligations of the Issuer or any
Subsidiary in respect of overdrafts and related liabilities arising from
treasury, depository or cash management services.
 
16

--------------------------------------------------------------------------------


 
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) (any such person or
group, an “Acquiror”), other than an Excluded Person, becomes the “beneficial
owner” (within the meaning of Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 40% or more of the equity
securities of the Issuer entitled to vote for members of the board of directors
or equivalent governing body of the Issuer (“Issuer Voting Securities”) on a
fully-diluted basis (a “Control Interest”); provided that no Change of Control
shall be deemed to have occurred if (i) the Acquiror acquires or has acquired
any Issuer Voting Securities directly or indirectly from any Payee Party or any
Affiliate of a Payee Party at any time from and after the date hereof or (ii)
the Acquiror has entered into any agreement, arrangement or understanding
(whether written or oral) in connection with the acquisition, disposition or
voting of, or any other matter relating to, any of the Issuer Voting Securities
held by any Payee Party or Affiliate thereof (unless, in the case of clause (i)
only, the Acquiror acquires such Control Interest pursuant to a transaction in
which the Acquiror offered to acquire all outstanding Issuer Voting Securities,
so long as all holders of Issuer Voting Securities received identical
consideration in such transaction).
 
  “Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Issuer and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Total Interest Expense, (ii) the provision for Federal, state,
local and foreign income taxes (net of any tax credits), (iii) depreciation and
amortization expense, (iv) other expenses or losses reducing such Consolidated
Net Income which do not represent a cash item in such period (including LIFO
reserves) or any future period and (v) expenses deducted in such period
resulting from the issuance of Equity Interests permitted under the Credit
Agreement, provided that such expenses are and will be non-cash items in the
period when taken and in all later fiscal periods (in each case of or by the
Issuer and its Subsidiaries for such Measurement Period), minus (b) all non-cash
gains increasing Consolidated Net Income (in each case of or by the Issuer and
its Subsidiaries for such Measurement Period), all as determined on a
consolidated basis in accordance with GAAP.
 
  “Consolidated Net Income” means, as of any date of determination, the net
income of the Issuer and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Subsidiary during such period, (c)
the income (or loss) of any Person during such
 
17

--------------------------------------------------------------------------------


 
Measurement Period and accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Issuer or any of its Subsidiaries or such
Person’s assets are acquired by the Issuer or any of its Subsidiaries, and (d)
the income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its organization documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that the Issuer’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income.
 
“Consolidated Total Interest Expense” means, for any period, for the Issuer and
its Subsidiaries on a consolidated basis, all interest and all amortization of
debt discount and expense (including commitment fees, letter of credit fees,
balance deficiency fees and similar expense) on all Indebtedness of the Issuer
and the Subsidiaries on a consolidated basis (including outstanding letters of
credit), paid or required to be paid during such period, all as determined in
accordance with GAAP, together with the portion of rent expense of the Issuer
and its Subsidiaries with respect to such period under Capitalized Leases that
would be treated as interest under GAAP.
 
  “Credit Agreement” means that certain Credit Agreement, dated as of September
30, 2009 (together with all exhibits and schedules thereto and as amended,
restated, amended and restated, extended, replaced, refinanced, supplemented or
otherwise modified in writing from time to time) among the Company, as a
borrower, certain subsidiaries of the Company, as designated co-borrowers, Bank
of America, N.A., as administrative agent and the other financial institutions
party thereto.
 
  “Credit Facilities” means (i) one or more debt facilities (including without
limitation, the Credit Agreement) or commercial paper facilities, in each case
with banks or lenders providing for revolving credit loans, term loans,
receivables financing or letters of credit, and (ii) any notes, bonds or other
instruments issued and sold in a public offering, Rule 144A or other private
transaction (together with related indentures, note purchase agreements or
similar agreements), in each case as to clauses (i) and (ii), (A) as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part form time to time and (B) excluding Pari Passu/Junior Indebtedness.
 
“Credit Facility Indebtedness” means, collectively, the Indebtedness of the
Borrower and its Subsidiaries under any Credit Facility, including any “Secured
Obligations” under, and as defined in, the Credit Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
18

--------------------------------------------------------------------------------


 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Dollar” mean lawful money of the United States.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Excluded Indebtedness” means Permitted Indebtedness constituting (a)
Indebtedness pursuant to Section 6(b)(ii)(C) or (b) Pari Passu/Junior
Indebtedness.
 
“Excluded Person” means (a) each Payee, his or her lineal descendants, members
of his or her immediate family and trusts for the benefit of any such
individuals or the executor or administrator of the estate or legal
representative of any such individuals or any Affiliate of any of the foregoing
(the “Payee Parties”) or (b) any “group” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) that includes one or more
Payee Parties.
 
“Events of Default” has the meaning specified in Section 7.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


  “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any
 
19

--------------------------------------------------------------------------------


 
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation.
 
“Guaranteed Obligations” has the meaning specified in Section 8(a).
 
“Guarantors” means the Initial Guarantors and each Subsidiary who becomes or is
required to become a Guarantor pursuant to Section 8(f).
 
“Guaranty” has the meaning specified in Section 8(a).
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of such Indebtedness (and “Incurrence” and
“Incurred” will have meanings correlative to the foregoing).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person on which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, and
(h) all obligations under Capitalized Leases.
 
“Initial Guarantors” shall mean the Subsidiaries that are co-borrowers or
guarantors on the date hereof under the Credit Agreement.
 
“Insolvency Proceedings” has the meaning specified in Section 7(e).
 
20

--------------------------------------------------------------------------------


 
 
“Interest Charge Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated EBITDA for the Measurement Period ending on such date
to (b) Consolidated Total Interest Expense for such Measurement Period.
 
 “Issuer” shall mean the Company and its permitted successors and assigns.
 
 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations or financial condition of the Issuer and its Subsidiaries, taken as a
whole.
 
“Material Subsidiary” means any Subsidiary of the Company which at the date of
determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Exchange Act of 1934 (as such Regulation is
in effect on the date hereof).
 
“Maturity Date” means September 30, 2014.
 
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive fiscal months of the Issuer for which
financial statements have or should have been delivered in accordance with
Section 5(a).
 
“Note” means this Junior Subordinated Seller Note, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.
 
“Noteholder” means the Payee and his permitted successors and assigns.
 
“Paid in Full” means with respect to Senior Obligations, the payment in full in
cash and other satisfaction in full of such obligations in accordance with the
terms of the applicable Senior Debt Document.
 
“Pari Passu/Junior Indebtedness” means Indebtedness which is expressed to be
pari passu or subordinated to this Note.
 
“Payee” has the meaning set forth in Section 1.
 
“Payee Parties” has the meaning set forth in the definition of “Excluded
Person”.
 
“Payment Blockage Notice” means a notice by the Senior Debt Agent (a) stating
that one or more defaults shall have occurred and be continuing under the
applicable
 
21

--------------------------------------------------------------------------------


 
Senior Debt Document (and listing such default(s) in reasonable detail), and (b)
directing that all payments under this Note be subject to Section 4(b).
 
“Payment Blockage Period” means the period commencing from the receipt by the
Issuer or the Noteholder of a Payment Blockage Notice and ending on the earliest
to occur of (a) the date on which the default(s) listed in such Payment Blockage
Notice shall have been cured or waived in accordance with the terms of the
Senior Debt Documents, (b) if arising as a result of any default other than a
payment default, 180 days from the commencement of such period, or (c) the
revocation, withdrawal or termination of such Payment Blockage Notice by the
Senior Debt Agent.
 
“Permitted Indebtedness” means Indebtedness permitted by Section 6(b).
 
“Permitted Merger”  has the meaning specified in Section 6(a).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Repurchase Date” has the meaning specified in Section 2(b)(ii).
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president-finance, vice president-corporate finance,
treasurer, assistant treasurer, controller or assistant controller of the
Issuer.
 
“Senior Creditors” means (a) as long as the Credit Agreement has not been
terminated or any obligations remain outstanding thereunder, the holders of
Senior Obligations that have entered into an intercreditor agreement or
arrangement acceptable to the Administrative Agent (as defined in the Credit
Agreement) with the Administrative Agent and (b) otherwise, the holders of the
Senior Obligations.
 
“Senior Debt Agent” means (a) as long as the Credit Agreement has not been
terminated or any obligations remain outstanding thereunder, the “Administrative
Agent” as defined in the Credit Agreement and (b) otherwise, the holders of a
majority of the Senior Obligations outstanding under the Credit Facilities or
their respective representative or agent.
 
“Senior Debt Documents” means collectively, (a) the “Loan Documents” as defined
in the Credit Agreement and (b) such other documents evidencing the Senior
Obligations.
 
“Senior Obligations” means, collectively, (a) the Credit Facility Indebtedness
of the Issuer or any Guarantor, (b) any Cash Management Obligations of the
Issuer or any Guarantor, (c)  all obligations of the Issuer or any Guarantor
under any Hedging Agreement, (d) all obligations, contingent or otherwise, of
the Issuer or any Guarantor as an account party in respect of letters of credit
and letters of guaranty, (e) all obligations, contingent or otherwise, of the
Issuer or any Guarantor in respect of bankers’ acceptances
 
22

--------------------------------------------------------------------------------


 
and (f) all obligations of the Issuer or any Guarantor as obligor in respect of
Permitted Indebtedness other than Excluded Indebtedness.
 
“Senior Subordinated Seller Note” means that certain Senior Subordinated Seller
Note dated September 30, 2009 made by the Issuer and payable to the order of the
Payee(s).
 
“Set-Off Amount” has the meaning specified in Section 9.
 
“Stock Purchase Agreement” means that stock purchase agreement dated August 7,
2009 among the Company and the Payees relating to the purchase and sale of 100%
of the capital stock of Barnes & Noble College Booksellers, Inc.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Issuer.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time.
 
12.          Miscellaneous.
 
(a)           All financial computations required under this Note shall be made,
and all financial information required under this Note shall be prepared, in
accordance with GAAP as in  effect from time to time consistently applied.
 
(b)           No amendment or waiver of any provision of this Note and no
consent by the Noteholder to any departure therefrom by the Issuer or any
Guarantor shall be effective unless such amendment, waiver or consent shall be
in writing and signed by the Noteholder, and any such amendment, waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing.  No failure or delay by the
Noteholder in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other rights, power
or privilege.
 
(c)           Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by telecopy to
the address provided from time to time by such party.  All notices and other
communications shall be effective upon receipt.
 
23

--------------------------------------------------------------------------------


 
(d)           If any provision of this Note is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Note shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(e)           THIS NOTE IS GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
RULES OF SUCH STATE. THE ISSUER AND EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE COURT IN THE
CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  THE
ISSUER AND EACH GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO THE ISSUER OR SUCH GUARANTOR AT ITS ADDRESS SET FORTH BENEATH ITS
SIGNATURE HERETO.  THE ISSUER AND EACH GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
(g)           THE ISSUER, EACH GUARANTOR AND THE NOTEHOLDER EACH WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(h)           THIS NOTE REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
24

--------------------------------------------------------------------------------


 


 
 
 
 
BARNES & NOBLE, INC.
          By: /s/ Joseph J. Lombardi   Name: Joseph J. Lombardi   Title: Chief
Financial Officer  


 
 
25
 

--------------------------------------------------------------------------------